DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-11 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 5/29/20, 6/22/20, 8/24/20 was filed after the mailing date of the Claims on 5/29/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 10 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
	Claims 10 and 11 recite “a computer program”, where a program can broadly be a software. Specification does not provide evidence the computer program is hardware. Thus, the claimed computer program is directed towards software per se.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao, et al. [CN 102195957] in view of Mao, et al. [CN 101741545].
As per claim 1:	Bao teach an information processing apparatus comprising: 
a generation section that generates, from secret keys [Bao: 0061; private key preset can be application server, resource sharing abstract generating method complying with a specific HMAC algorithm processing including the preset key, resource identification, the sharing party identification, the sharing party information server address by the home domain hash] corresponding to a plurality of respective algorithms, a plurality of public keys corresponding to the respective algorithms, a plurality of addresses corresponding to the respective algorithms, and a plurality of electronic signatures corresponding to the respective algorithms, by using the algorithms, at least one of the algorithms being an algorithm that is not solved in polynomial time; and [Bao: 0113; the signature generation hashing process comprises 1) server address as the parameter hashing process to generate the first resource request hash value, the method of hashing can adopt SHA-1, MD5 algorithm, such as but not limited to, 2) generated by the first resource to share application private key encrypted hash value using, generating a resource request signature, the encryption method can use symmetric or asymmetric encryption algorithm, e.g., symmetric encryption algorithm may be DES (Data Encryption Standard, Data Encryption Standard), AES (Advanced Encryption Standard, Advanced Encryption Standard), asymmetrical encryption algorithm can use the RSA algorithm, ElGamal algorithm. The preset key is an application server the unique private key corresponding to the asymmetric encryption algorithm, the preset key is the private key of the asymmetric key of the application server, HASH is a hash digest algorithm, those skilled in the art can understand. Thus, the algorithms mentioned is not solved in polynomial time]
a transmission control section that allows transaction data [Bao: 0122; home domain server sends a resource sharing message includes a resource identification information, the application server address, resource sharing signature, user home server address and suggest public keys since asymmetric encryption algorithm was used in generation. The resource sharing method for generating signature complies with specific encryption and decryption algorithm and hash algorithm wherein, the specific encryption algorithm is a symmetrical encryption algorithm or asymmetrical encryption algorithm, the application private key is held by the application server key] **including the generated public keys, addresses, and electronic signatures to be transmitted to a peer-to-peer (P2P) [Bao: 0099; sharing message interface as peer-to-peer opening capability] **network. [**as rejected under a secondary reference discussed below]
Bao discloses sharing message interface as peer-to-peer opening capability between home server platform [Bao: 0099]. Bao discloses home domain server sends a resource sharing message includes a resource identification information, the application server address, resource sharing signature, user home server address and suggest public keys since asymmetric encryption algorithm was used in generation since the resource sharing method for generating signature complies with specific encryption and decryption algorithm and hash algorithm and the application private key is held by the application server key [Bao: 0122]. Thus, Bao suggests transmitting transaction data including the generated public keys, addresses, and electronic signatures to be transmitted with peer-to-peer (P2P) capability. However, Bao did not clearly discuss “transaction data including the generated public keys, addresses, and electronic signatures to be transmitted to…network”.
Mao discloses name address using method: when the network of Internet host, corresponding to the binding relation to the domain name server registration host network IP address and the name address of IPv6 format, and used the public key, if the website domain name should be registered the domain name. mobile host change network IP address binding relationship updating the new internet IP address and name address IPv6 format. wherein said IPv6 format name address is assigned to the host by the invention Internet host naming system. IPv6 format name address of each Internet host is uniquely determined. communicating parties when needs to query the real communication, IP address and communicating the public key of the communication counterpart according to the other IPv6 format name address, not directly to the internet 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Art2 with Bao to teach “allows transaction data including the generated public keys, addresses, and electronic signatures to be transmitted to a…network”, for the reason to establish security association and confirm the party.

Claim 3:  Bao: 0113-0112; discussing the information processing apparatus according to claim 1, wherein the generation section generates the public key, the address, and the electronic signature by using an algorithm corresponding to a set generation operation mode, the transmission control section allows the transaction data including the public key, the address, and the electronic signature, which are generated corresponding to the generation operation mode, to be transmitted to the P2P network [Bao: 0099; sharing message interface as peer-to-peer opening capability], and the generation operation mode includes a first generation operation mode of generating only the public key, the address, and the electronic signature corresponding to a first algorithm that is not the algorithm that is not solved in the polynomial time, a second generation operation mode of generating both the public key, the address, and the electronic signature corresponding to the first algorithm and the public key, the address, and the electronic signature corresponding to a second algorithm that is the algorithm that is not solved in the polynomial time, and a third generation operation mode of generating only the public key, the address, and the electronic signature corresponding to the second algorithm. [Bao: 0132-0139, 0164-0167]
Claim 4:  As rejected by Bao in view of Mao: 0126 [McEliece code, where motivation is similarly to claim 1]; discussing the information processing apparatus according to claim 1, wherein the algorithm that is not solved in the polynomial time includes at least one of 

As per claim 5:	Bao teach a registration apparatus comprising: 
a verification section that verifies transaction data including a public key, an address, and an electronic signature transmitted from an external apparatus to a peer-to-peer (P2P) [Bao: 0099; sharing message interface as peer-to-peer opening capability] **network; and  [**as rejected under a secondary reference discussed below]
a registration section that registers the verified transaction data in a P2P database, wherein the transaction data includes one or both of: 
a public key, an address, and an electronic signature generated from a secret key [Bao: 0061; private key preset can be application server, resource sharing abstract generating method complying with a specific HMAC algorithm processing including the preset key, resource identification, the sharing party identification, the sharing party information server address by the home domain hash] by using a first algorithm that is not an algorithm that is not solved in polynomial time; and [Bao: 0050; HMAC or DSS or other various algorithms discussed in Bao do not suggest polynomial time]
a public key, an address, and an electronic signature generated from the secret key by using a second algorithm that is the algorithm that is not solved in the polynomial time. [Bao: 0113; the signature generation hashing process comprises 1) server address as the parameter hashing process to generate the first resource request hash value, the method of hashing can adopt SHA-1, MD5 algorithm, such as but not limited to, 2) generated by the first resource to share application private key encrypted hash value using, generating a resource request signature, the encryption method can use symmetric or asymmetric encryption algorithm, e.g., symmetric encryption algorithm may be DES (Data Encryption Standard, Data Encryption Standard), AES (Advanced Encryption Standard, Advanced Encryption Standard), asymmetrical encryption algorithm can use the RSA algorithm, ElGamal algorithm. The preset key is an application server the unique private key corresponding to the asymmetric encryption algorithm, the preset key is the private key of the asymmetric key of the application server, HASH is a hash digest algorithm, those skilled in the art can understand. Thus, the algorithms mentioned is not solved in polynomial time]
Bao discloses sharing message interface as peer-to-peer opening capability between home server platform [Bao: 0099]. Bao discloses home domain server sends a resource sharing message includes a resource identification information, the application server address, resource sharing signature, user home server address and suggest public keys since asymmetric encryption algorithm was used in generation since the resource sharing method for generating signature complies with specific encryption and decryption algorithm and hash algorithm and the application private key is held by the application server key [Bao: 0122]. Thus, Bao suggests transmitting transaction data including the generated public keys, addresses, and electronic signatures to be transmitted with peer-to-peer (P2P) capability. However, Bao did not clearly discuss “transaction data including the generated public keys, addresses, and electronic signatures to be transmitted to…network”.
Mao discloses name address using method: when the network of Internet host, corresponding to the binding relation to the domain name server registration host network IP address and the name address of IPv6 format, and used the public key, if the website domain name should be registered the domain name. mobile host change 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mao with Bao to teach “including a public key, an address, and an electronic signature transmitted from an external apparatus to a…network”, for the reason to establish security association and confirm the party.
Claim 6:  Bao: 0126, 0174; discussing the registration apparatus according to claim 5, wherein the verification section performs verification by a method corresponding to a set verification operation mode, and the verification operation mode includes a first verification operation mode of verifying each of the address and the electronic signature corresponding to the first algorithm based on the public key corresponding to the first algorithm, a second verification operation mode of verifying each of the address and the electronic signature corresponding to the first algorithm based on the public key corresponding to the first algorithm and verifying each of the address and the electronic signature corresponding to the second algorithm based on the public key corresponding to the second algorithm, and a third verification operation mode of verifying each of the address and the electronic signature corresponding to the second algorithm based on the public key corresponding to the second algorithm.
Claim 7:  Bao: 0126; discussing the registration apparatus according to claim 6, wherein the verification section does not verify the transaction data not corresponding to the set verification operation mode.
As per claim 8:	Bao teach an information processing method executed by an information processing apparatus, the method comprising the steps of: 
	generating, from secret keys [Bao: 0061; private key preset can be application server, resource sharing abstract generating method complying with a specific HMAC algorithm processing including the preset key, resource identification, the sharing party identification, the sharing party information server address by the home domain hash] corresponding to a plurality of respective algorithms, a plurality of public keys corresponding to the respective algorithms, a plurality of addresses corresponding to the respective algorithms, and a plurality of electronic signatures corresponding to the respective algorithms, by using the algorithms, at least one of the algorithms being an algorithm that is not solved in polynomial time; and [Bao: 0113; the signature generation hashing process comprises 1) server address as the parameter hashing process to generate the first resource request hash value, the method of hashing can adopt SHA-1, MD5 algorithm, such as but not limited to, 2) generated by the first resource to share application private key encrypted hash value using, generating a resource request signature, the encryption method can use symmetric or asymmetric encryption algorithm, e.g., symmetric encryption algorithm may be DES (Data Encryption Standard, Data Encryption Standard), AES (Advanced Encryption Standard, Advanced Encryption Standard), asymmetrical encryption algorithm can use the RSA algorithm, ElGamal algorithm. The preset key is an application server the unique private key corresponding to the asymmetric encryption algorithm, the preset key is the private key of the asymmetric key of the application server, HASH is a hash digest algorithm, those skilled in the art can understand. Thus, the algorithms mentioned is not solved in polynomial time]
allowing transaction data **including the generated public keys, addresses, and electronic signatures to be transmitted to a peer-to-peer (P2P) [Bao: 0099; sharing message interface as peer-to-peer opening capability] **network. [**as rejected under a secondary reference discussed below]
Bao discloses sharing message interface as peer-to-peer opening capability between home server platform [Bao: 0099]. Bao discloses home domain server sends a resource sharing message includes a resource identification information, the application server address, resource sharing signature, user home server address and suggest public keys since asymmetric encryption algorithm was used in generation since the resource sharing method for generating signature complies with specific encryption and decryption algorithm and hash algorithm and the application private key is held by the application server key [Bao: 0122]. Thus, Bao suggests transmitting transaction data including the generated public keys, addresses, and electronic signatures to be transmitted with peer-to-peer (P2P) capability. However, Bao did not clearly discuss “transaction data including the generated public keys, addresses, and electronic signatures to be transmitted to…network”.
Mao discloses name address using method: when the network of Internet host, corresponding to the binding relation to the domain name server registration host network IP address and the name address of IPv6 format, and used the public key, if the website domain name should be registered the domain name. mobile host change network IP address binding relationship updating the new internet IP address and name address IPv6 format. wherein said IPv6 format name address is assigned to the host by the invention Internet host naming system. IPv6 format name address of each Internet host is uniquely determined. communicating parties when needs to query the real communication, IP address and communicating the public key of the communication counterpart according to the other IPv6 format name address, not directly to the internet 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mao with Bao to teach “transaction data including the generated public keys, addresses, and electronic signatures to be transmitted to a…network”, for the reason to establish security association and confirm the party.
As per claim 9:	Bao teach a registration method executed by a registration apparatus, the method comprising: 
a step of verifying transaction data **including a public key, an address, and an electronic signature transmitted from an external apparatus to a peer-to-peer (P2P) [Bao: 0099; sharing message interface as peer-to-peer opening capability] **network; and [**as rejected under a secondary reference discussed below]
a step of registering the verified transaction data in a P2P database, wherein the transaction data includes one or both of: 
a public key, an address, and an electronic signature generated from a secret key [Bao: 0061; private key preset can be application server, resource sharing abstract generating method complying with a specific HMAC algorithm processing including the preset key, resource identification, the sharing party identification, the sharing party information server address by the home domain hash] by using a first algorithm that is not an algorithm that is not solved in polynomial time; and [Bao: 0050; HMAC or DSS or other various algorithms discussed in Bao do not suggest polynomial time]
a public key, an address, and an electronic signature generated from the secret key by using a second algorithm that is the algorithm that is not solved in the polynomial time. [Bao: 0113; the signature generation hashing process comprises 1) server address as the parameter hashing process to generate the first resource request hash value, the method of hashing can adopt SHA-1, MD5 algorithm, such as but not limited to, 2) generated by the first resource to share application private key encrypted hash value using, generating a resource request signature, the encryption method can use symmetric or asymmetric encryption algorithm, e.g., symmetric encryption algorithm may be DES (Data Encryption Standard, Data Encryption Standard), AES (Advanced Encryption Standard, Advanced Encryption Standard), asymmetrical encryption algorithm can use the RSA algorithm, ElGamal algorithm. The preset key is an application server the unique private key corresponding to the asymmetric encryption algorithm, the preset key is the private key of the asymmetric key of the application server, HASH is a hash digest algorithm, those skilled in the art can understand. Thus, the algorithms mentioned is not solved in polynomial time]
Bao discloses sharing message interface as peer-to-peer opening capability between home server platform [Bao: 0099]. Bao discloses home domain server sends a resource sharing message includes a resource identification information, the application server address, resource sharing signature, user home server address and suggest public keys since asymmetric encryption algorithm was used in generation since the resource sharing method for generating signature complies with specific encryption and decryption algorithm and hash algorithm and the application private key is held by the application server key [Bao: 0122]. Thus, Bao suggests transmitting transaction data including the generated public keys, addresses, and electronic signatures to be transmitted with peer-to-peer (P2P) capability. However, Bao did not clearly discuss “transaction data including the generated public keys, addresses, and electronic signatures to be transmitted to…network”.
Mao discloses name address using method: when the network of Internet host, corresponding to the binding relation to the domain name server registration host network IP address and the name address of IPv6 format, and used the public key, if the website domain name should be registered the domain name. mobile host change 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mao with Bao to teach “transaction data including the generated public keys, addresses, and electronic signatures to be transmitted from an external apparatus to a…network”, for the reason to establish security association and confirm the party.
As per claim 10:	Bao teach a computer program causing a computer to perform: 
a function of generating, from secret keys [Bao: 0061; private key preset can be application server, resource sharing abstract generating method complying with a specific HMAC algorithm processing including the preset key, resource identification, the sharing party identification, the sharing party information server address by the home domain hash] corresponding to a plurality of respective algorithms, a plurality of public keys corresponding to the respective algorithms, a plurality of addresses corresponding to the respective algorithms, and a plurality of electronic signatures corresponding to the respective algorithms, by using the algorithms, at least one of the algorithms being an algorithm that is not solved in polynomial time; and [Bao: 0113; the signature generation hashing process comprises 1) server address as the parameter hashing process to generate the first resource request hash value, the method of hashing can adopt SHA-1, MD5 algorithm, such as but not limited to, 2) generated by the first resource to share application private key encrypted hash value using, generating a resource request signature, the encryption method can use symmetric or asymmetric encryption algorithm, e.g., symmetric encryption algorithm may be DES (Data Encryption Standard, Data Encryption Standard), AES (Advanced Encryption Standard, Advanced Encryption Standard), asymmetrical encryption algorithm can use the RSA algorithm, ElGamal algorithm. The preset key is an application server the unique private key corresponding to the asymmetric encryption algorithm, the preset key is the private key of the asymmetric key of the application server, HASH is a hash digest algorithm, those skilled in the art can understand. Thus, the algorithms mentioned is not solved in polynomial time]
a function of allowing transaction data **including the generated public keys, addresses, and electronic signatures to be transmitted to a peer-to-peer (P2P) [Bao: 0099; sharing message interface as peer-to-peer opening capability]  **network. [**as rejected under a secondary reference discussed below]
Bao discloses sharing message interface as peer-to-peer opening capability between home server platform [Bao: 0099]. Bao discloses home domain server sends a resource sharing message includes a resource identification information, the application server address, resource sharing signature, user home server address and suggest public keys since asymmetric encryption algorithm was used in generation since the resource sharing method for generating signature complies with specific encryption and decryption algorithm and hash algorithm and the application private key is held by the application server key [Bao: 0122]. Thus, Bao suggests transmitting transaction data including the generated public keys, addresses, and electronic signatures to be transmitted with peer-to-peer (P2P) capability. However, Bao did not clearly discuss “transaction data including the generated public keys, addresses, and electronic signatures to be transmitted to…network”.
Mao discloses name address using method: when the network of Internet host, corresponding to the binding relation to the domain name server registration host network IP address and the name address of IPv6 format, and used the public key, if 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mao with Bao to teach “transaction data including the generated public keys, addresses, and electronic signatures to be transmitted to a…network”, for the reason to establish security association and confirm the party.
As per claim 11:	Bao teach a computer program causing a computer to perform: 
a function of verifying transaction data **including a public key, an address, and an electronic signature transmitted from an external apparatus to a peer-to-peer (P2P) [Bao: 0099; sharing message interface as peer-to-peer opening capability]  **network; and [**as rejected under a secondary reference discussed below]
a function of registering the verified transaction data in a P2P database [Bao: 0021], wherein the transaction data includes one or both of: 
a public key, an address, and an electronic signature generated from a secret key [Bao: 0061; private key preset can be application server, resource sharing abstract generating method complying with a specific HMAC algorithm processing including the preset key, resource identification, the sharing party identification, the sharing party information server address by the home domain hash] by using a first algorithm that is not an algorithm that is not solved in polynomial time; and  [Bao: 0050; HMAC or DSS or other various algorithms discussed in Bao do not suggest polynomial time]
a public key, an address, and an electronic signature generated from the secret key by using a second algorithm that is the algorithm that is not solved in the polynomial time. [Bao: 0113; the signature generation hashing process comprises 1) server address as the parameter hashing process to generate the first resource request hash value, the method of hashing can adopt SHA-1, MD5 algorithm, such as but not limited to, 2) generated by the first resource to share application private key encrypted hash value using, generating a resource request signature, the encryption method can use symmetric or asymmetric encryption algorithm, e.g., symmetric encryption algorithm may be DES (Data Encryption Standard, Data Encryption Standard), AES (Advanced Encryption Standard, Advanced Encryption Standard), asymmetrical encryption algorithm can use the RSA algorithm, ElGamal algorithm. The preset key is an application server the unique private key corresponding to the asymmetric encryption algorithm, the preset key is the private key of the asymmetric key of the application server, HASH is a hash digest algorithm, those skilled in the art can understand. Thus, the algorithms mentioned is not solved in polynomial time]
Bao discloses sharing message interface as peer-to-peer opening capability between home server platform [Bao: 0099]. Bao discloses home domain server sends a resource sharing message includes a resource identification information, the application server address, resource sharing signature, user home server address and suggest public keys since asymmetric encryption algorithm was used in generation since the resource sharing method for generating signature complies with specific encryption and decryption algorithm and hash algorithm and the application private key is held by the application server key [Bao: 0122]. Thus, Bao suggests transmitting transaction data including the generated public keys, addresses, and electronic signatures to be transmitted with peer-to-peer (P2P) capability. However, Bao did not clearly discuss “transaction data including the generated public keys, addresses, and electronic signatures to be transmitted to…network”.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mao with Bao to teach “transaction data including a public key, an address, and an electronic signature transmitted from an external apparatus to…network”, for the reason to establish security association and confirm the party.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435                                                                                                                                                                                                        
/BAOTRAN N TO/Primary Examiner, Art Unit 2435